 In the Matter of KENNECOTT COPPER CORPORATION,EMPLOYERCZU1INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase Nos. 33-RC-30, 33-RC--3i, and 33-RC 38.-Decided August 31,1948DECISIONANDCERTIFICATION OF REPRESENTATIVESOn April 20, 1948, International Association of- Machinists, thePetitioner herein, filed the instant petitions alleging that a questionof representation existed concerning the employees of Kennecott Cop-per Corporation, the Employer herein.On June 1, 1948, the Peti-tioner, the Employer, and the Regional Director entered into a "Stip-ulation for Certification Upon Consent Election."On June 15, 1948,an election by secret ballot was conducted among the employees in thestipulated unit, in accordance with the Stipulation and the Rules andRegulations of the Board.Upon the conclusion of the election, a Tallyof Ballots was furnished the parties.The Tally shows that there were 44 eligible voters, all of whom castballots, of which 32 were for the Petitioner and 12 were against thePetitioner.On June 15, 1948, A. S. Madrid, an employee of the Employer, filedwith the Regional Director objections to the conduct of the electionand to conduct affecting the results of the election.Thereafter theRegional Director conducted an investigation, and on July 13, 1948,issued and duly served upon the parties his Report on Objections toElection in which he recommended that the objections be overruled.No exceptions to the Report on Objections were filed within the timeprovided therefor.In view of the foregoing, and in any event becausewe do not consider objections filed by an individual employee who is nota party to the proceeding, we shall adopt the recommendations of theRegional Director.liMatter of Westinghouse Electric Cot p . 78 NL R B 31579 N L R. B., No. 46349 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case,the Board2makes the followingfindings of fact :1.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)and Section 2 (6) and(7) of the Act, as amended.2. :All machinists,helpers, and apprentices employed at_ the SantaRita and Hurley,New Mexico,operations,and all machinists, helpers,mechanics,burners, and apprentices employed at the Hurley Smelter,excluding supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.Inasmuch as the Petitioner has won the election,we shall certifyit as the collective bargaining representative of the employees in theappropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Association of Machinistshas been designated and selected by a majority of the employees ofthe above-named Employer, in the unit hereinabove found by theBoard to be appropriate, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,as amended, the said organization is the exclusive representative ofall the employees of such unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.'2 Pursuant to the provisions of Section3 (b) of the Act, the Boardhas delegated itspowers in connectionwith thiscase to a three-man panel consisting of the undersignedBoard Members [Houston,Murdock, and Gray.